 Case: 1:18-cv-00853-DRC-KLL Doc #: 54 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 1419




                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


KENNY WOODRUFF,                                                Case No. 1:18-cv-853
    Plaintiff,                                                 Cole, J.
                                                               Litkovitz, M.J.

       vs.

OHIO DEPARTMENT                                                ORDER
OF TRANSPORTATION,
     Defendant.

       This matter is before the Court on the unopposed motion of defendant Ohio Department of

Transportation (“ODOT”) for leave to file under seal for the Court’s and counsel’s “eyes only”

certain unredacted documents that are subject to the Protective Order in effect in this litigation

(Doc. 18); or, alternatively, to file redacted copies of the documents on the public docket in order

to protect the confidentiality of the non-parties about whom the documents relate. (Doc. 53).

       For good cause shown, the motion is GRANTED. These documents contain confidential

drug test information of a current ODOT employee (identified as “Individual A”) and a former

ODOT employee (identified as “Individual B”), who are not personally involved in this lawsuit

but whose Drug Test Materials are relevant to plaintiff’s claims and ODOT’s defenses. As has

been addressed earlier in this litigation relative to discovery of these materials, this information is

statutorily required to be maintained confidential. Accordingly, the Court finds good cause to

grant this request and to continue to maintain the confidentiality of the Drug Test Materials to

comply with the applicable federal Department of Transportation regulations and to protect the
 Case: 1:18-cv-00853-DRC-KLL Doc #: 54 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 1420




confidentiality and privacy interests of Individuals A and B. See Shane Grp., Inc. v. Blue Cross

Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016).

       Therefore, defendant is DIRECTED to electronically file redacted copies of the
documents on the public docket and also to electronically file sealed copies of the unredacted
versions in accordance with S.D. of Ohio Civ. R. 5.2.1(a).


       IT IS SO ORDERED.




Date: 10/14/2020                                    ______________________________
                                                    Karen L. Litkovitz, Magistrate Judge
                                                    United States District Court




                                                2
